Title: To Benjamin Franklin from Robert R. Livingston, 6 December 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


SirPhiladelphia 6th. Decr 1782
The College of Dartmouth in New Hampshire having suffered materialy in its funds since the war by the loss of those contributions which it till then recd. from England—Docr. Wheelock son of the worthy first founder proposes to solicit a subscription in France & Holland for its support— He flatters himself that the charity of an institution whose chief object is to christianize the Savages & the success which has hitherto attended it will recommend it to the liberal in Europe who are sufficeintly Citizens of the world to attend to the morals or religion of the natives of America. I wish his expectation may be answered— And have at his request furnish’d him with the letter of induction to you— He hopes for much from your favour & patronage— I have the honor &c:
Dr Letter to Docr Franklin introducing Docr Wheelock 6th. Decr 1782
